Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed in parent Application No. EP19305324.6, filed on March 18, 2019.
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Claim Status
Claims 1-3 and 5-21 are pending.
Claim 4 is cancelled.
Claims 1-3 and 5-21 are examined on the merits.

 Response to Arguments -Claim Objections
Applicant’s amendments filed 03/24/2021 overcame the rejections of record. 

 Response to Arguments -Claim Rejections - 35 USC§ 112 - Indefiniteness
	Applicant’s amendments filed 03/24/2021 overcame the rejections of record.

 Response to Arguments –Claim Rejections – 35 USC§ 112 – Lack of Written Description
	Applicant’s amendments filed 03/24/2021 overcame the rejections of record. 

Response to Arguments -Claim Rejections - 35 USC§ 101
	Applicant’s amendments filed 03/24/2021 overcame the rejection of record. 

Response to Arguments -Claim Rejections - 35 USC§ 102
	Applicant’s amendments filed 03/24/2021 overcame the rejection of record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and  5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Transcription factor PIF4 controls the thermosensory activation of flowering, Nature, April, 12, 2012, in view of Donald, Mutation of either G box of I box sequences profoundly affects expression from the Arabidopsis rbcS-1A promoter, The Embo Journal, pp. 1717-1726, 1990, Ibáñez Robles, Regulation of phenotypic plasticity in high ambient temperature: ELF3 and BZR1 as major thermostats gating PIF4 signaling, Martin Luther University, 2017, and Zhang, Novel CRISPR Enzymes and Systems, US2019/0071717 A1, March 7, 2019. This rejection is necessitated by amendment.
PIF4 promoter is inactivated (Claim 1). Wherein the G-box motif is inactivated by mutation through addition, deletion, or substitution, and combinations thereof (Claim 2). They are also drawn to the genetically engineered plant previously described, where the G-box motif is within 2 kb of the PIF4 start codon and/or within 1 kb of the LUX binding site of the PIF4 promoter (Claim 3).  To the plant of claim 1 where the thermosensory response was inhibited (Claim 5). Additionally, the plant of claim 5 where the plant is tolerant to an increase in ambient temperature (Claim 6). To the plant of claim 5 where the thermosensory response is a developmental response selected from the group of hypocotyl elongation, petiole elongation, root growth, flowering, seed number, seed size, and germination (Claim 7). Additionally the claims are drawn to the plant of claim 1, where the plant is a crop plant, the definition of crop plant has been expanded to include Arabidopsis thaliana (Claim 8) (Instant specification, Page 20, Paragraph 6, Lines 23-27).  The genetically engineered plant of claim 1, wherein the plant is a monocotyledonous plant (Claim 9).  To a genetically engineered plant as described in claim 1 where the plant is a dicotyledonous plant (Claim 10). A method for inhibiting the thermosensory response of a plant to an increase in ambient temperature comprising inactivating a G-box motif in the PlF4 promoter thereby inhibiting the thermosensory response of the plant to an increase in ambient temperature (Claim 11).  The method of claim 11, wherein the G-box motif in the PIF4 promoter is inactivated by deletion (Claim 12).  The method of claim 12, wherein inactivation of the G-box motif comprises: introducing into the plant a nucleic acid comprising a dual guide RNAs which targets sequences upstream and downstream of the G-box motif of the PIF4 promoter in the genome of the plant and introducing into the plant a Cas9 endonuclease molecule that induces a double strand break at or near the upstream and downstream sequence of the G-box motif of the PIF4 promoter (Claim 13).  The method of claim 13, wherein the introducing steps comprise delivering into the plant cell a T-DNA containing a nucleic acid sequence encoding the Cas9 endonuclease and a nucleic acid sequence Agrobacterium (Claim 14).   To the method of claim 11, where the thermosensory response comprises a developmental response selected from the group consisting of hypocotyl elongation, petiole elongation, root growth, flowering, seed number, seed size, and germination rate (Claim 15). In claim 16 the method of claim 11 is limited to a crop plant which due to the applicant's expansion of the definition of a crop plant includes Arabidopsis thaliana (Claim 16) (Instant specification, Page 20, Paragraph 6, Lines 23-27).  The method of claim 11, wherein the plant is a monocotyledonous plant (Claim 17).  The method of claim 11, wherein the plant is a dicotyledonous plant (Claim 18).  To the method of claim 11 where seeds of a plant comprising an inactivated G-box domain of the PIF4 promoter are recovered (Claim 19).  To a seed from the genetically engineered plant of claim 1 (Claim 20).  The genetically engineered plant of claim 1, wherein the G-box motif is inactivated by the deletion of the G-box motif (Claim 21).   
	With respect to claims 1-3 and 5-21, Kumar teaches that PIF4 is involved in plant response to temperature and can modulate the thermosensory response, flowering time (Kumar abstract).  Specifically, pif4 mutants showed a striking loss of thermal induction of flowering at 27 degrees Celsius and thus flower at a normal time preserving yield, this is a phenotype of plants showing tolerance to an increase in ambient temperature (Kumar, Page 242, Column 1, Paragraph 2; Kumar, Figure 1a, b).  Kumar also teaches that PIF4 is a central integrator of environmental information, and a key node for breeding crops reliant to climate change (Kumar, Page 244, Column 2, Paragraph 3).  
	With respect to claims 1-3 and 5-21, Kumar does not teach inactivating PIF4 through deletion of the G-box motif. 
With respect to claims 1-3 and 5-21, Donald teaches that mutation of G-box motifs of sequence CACGTG in the dicotyledonous crop plant Arabidopsis thaliana inactivates genes by decreasing expression of genes with G-boxes in the promoters (Donald, Page 1717, Column 1, Paragraph 1; Donald, Page 1724, Column 1, Paragraph 3). 
Arabidopsis thaliana has a G-box within 2 kilobases of the start codon (Ibáñez Robles Page 50, Figure 31).  
	With respect to claims 1-3, and 5-21, Zhang teaches CPF1 deletion of portions of plants where the plant could be a monocot including corn, sorghum, wheat, or rice (Zhang, Paragraph 210; Zhang, Paragraph 0018; Zhang, Paragraph 230).  This is done by introducing into plants one or more vectors wherein the one or more vectors drive expression of a Cpf1 enzyme and a guide RNA and allowing a CRIPSR complex to bind to a target polynucleotide to cleave the target sequence, to result in decreased transcription of a target gene.  Zhang also teaches the use of a dual guide approach to improve gene deletion efficacy of Mandal et al. (Zhang, Paragraph 1217).  
	It would have been obvious to the ordinary artisan at the time of filing to modify the method and plant of Kumar wherein PIF4 had been inactivated to use the method of inactivating G-boxes of Donald to inactivate the G-box in the PIF4 promoter of Ibáñez Robles, which would modify the plants response to temperature by modulating flowering time as demonstrated by Kumar, and finally it would have been obvious to apply this method to monocots and to delete the G-Box motif in the PIF4 promoter using the method of Zhang.  It would have been obvious to modify the G-box motif of PIF4 to inactivate its expression and modulate a thermosensory response as described in Kumar because Ibáñez Robles teaches that there is a G-box in the PIF4 promoter and Donald teaches that inactivating G-box motifs can inactivate a gene.  It would have been obvious to use the CRISPR/Cas9 method of Zhang due to its ability to create simultaneous breaks and cause a deletion which would remove the entire G-box motif and ensure inactivation of the PIF4 gene.  Finally, it would have been obvious to regenerate a plant from the plant generated through the method of Kumar, in view Ibáñez Robles, Donald, and Zhang and collect seeds in order to propagate a plant with altered thermosensory response.  The ordinary artisan would have been motivated to combine these methods to create a method and plant able to .

Conclusion
Claims 1-3 and 5-21 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached on 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663